McDONOUGH, Chief Justice.
This case was before this court on a former appeal Johnson v. Koyle, 5 Utah 2d 9, 295 P.2d 834 and a decision rendered whereby th.e case was remanded to the lower court for findings and conclusions not inconsistent with the opinion of this court.
Appellant Page, on this appeal from the judgment below, has filed a brief citing as error the trial court’s findings and conclusions -of law made pursuant to this court’s mandaté. In his brief he fails to point .out in the record, as required by Rule 75 (p), Utah Rules of Civil Procedure, where the evidence may be found to support 'his contentions. Consequently, we might *28properly disregard the assignment which deals with the lack of support in the record for the trial court’s findings.2
We have, however, examined the record and conclude that the trial court followed the mandate of this court in its decree and in so doing committed no error.
The judgment is affirmed. Costs to respondent.
CROCKETT, WADE, WORTHEN and HENRIOD, JJ., concur.

. See United States Building & Loan Ass’n v. Midvale Home Finance Corp., 86 Utah 506, 44 P.2d 1090.